ORDER
This matter came before this court pursuant to an order that had directed both parties to appear and show cause why the issues raised in this appeal should not be summarily resolved.
After hearing the arguments of counsel and examining the memoranda filed by the parties, we are of the opinion that cause has not been shown. The trial justice correctly granted summary judgment in favor of the defendant, Rhode Island Group Health Association (RIGHA), since plaintiff Kelly Russell had allowed her insurance to lapse and was no longer covered under her insurance with RIGHA at the time of her elective surgery.
Consequently the plaintiff’s appeal is denied and dismissed. The summary judgment entered in the Superior Court is affirmed.